Citation Nr: 1136094	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for a chronic cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her father



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 until March 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2007, the Veteran and her father testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2008, the Board remanded the issues for further development, including Social Security Administration (SSA) records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  In-service low back symptomatology resolved with no chronic residuals.  Low back complaints were not reported until several years after discharge and were associated with a work-related injury.  A currently-diagnosed lumbar spine disorder is unrelated to service.

2.  Cervical spine symptomatology was not shown during service; cervical spine complaints were not reported until January 1995, following a fall.  The current cervical spine disorder is unrelated to service.    


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 101(16), 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  A chronic cervical spine disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 101(16), 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 Chronic Low Back Disorder

The Veteran essentially contends that she developed a low back disorder as a result of vehicular accidents, falls, and other similar incidents in service.  After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a low back disorder.  

Service treatment records reflect that the Veteran was treated several times in service for low back pain.  Initially, in March 1980, she sought treatment for low back pain after she purportedly injured herself while lifting a duffle bag.  The diagnosis was lumbar muscle strain and she was placed on profile for 72 hours.  In a subsequent March 1980 service treatment record, she was returned to duty.  

In early June 1980, the Veteran reportedly indicated having experienced back pain for the previous two months, with the back "popping" intermittently.  A physical examination noted no limitation of motion of the back.  The diagnosis was spinal bifida occulta S-1.  X-rays taken a week later were negative.  She was noted to have full range of motion of the back with some lumbosacral pain.  The diagnosis was a lumbosacral strain.

In mid-June 1980, the Veteran reported having been thrown off a motorcycle onto her right side 25 minutes prior to examination.  She indicated that she was experiencing pain in her right hip and back.  An X-ray of the lumbosacral spine was negative, but she was prescribed medication for pain.  

Subsequent service treatment records indicate that the Veteran underwent treatment for right hip disorder symptomatology related to the June 1980 motorcycle accident.  She was not hospitalized but was treated with medication.  She did not relate any low back symptomatology to the June 1980 motorcycle accident.  Moreover, the service treatment records do not indicate any diagnosed disorder of the low back related to the June 1980 motorcycle accident.  

In late June 1980, the Veteran complained of a two-day history of low back pain.  Physical examination reflected no restrictions of movement.  The diagnosis was spina bifida occulta at S-1; X-rays of the lumbosacral spine were normal.

In September 1980, the Veteran complained of pain in her low back, right hip, and right wrist after falling down four steps.  X-rays were negative.  The diagnosis was a sprained back.  Two days later, she reported relief in her back pain after the use of medication.  Three days after that, she reported numbness in her low back since that morning with tingling down her legs but no further treatment was given.  

Subsequent service treatment records indicate no further complaints of low back symptomatology until February 1983 when the Veteran stated that she fell down the stairs after her legs gave way.  She indicated that she had been taking medication for back pain.  Physical examination noted tenderness at the SI joint bilaterally, tenderness over L4-5, and a right spasm.  She reported that she was unable to sit up.  X-rays indicated no fracture.  The diagnosis was a lumbar strain.

In a March 1983 Report of Medical History, the Veteran self-reported back and neck injury in February 1983 due to an automobile accident.  Of note, the record does not show treatment for a February 1983 automobile accident.  Rather, it appears that she injured her back in February 1983 when she fell down stairs.  Moreover, in a contemporaneous discharge examination dated in March 1983, the examiner noted that the Veteran's spine and other musculoskeletal systems were normal.  

The Board again notes that the Veteran experienced treatment for low back symptomatology on several occasions during her three-year period of service.  Moreover, she was twice diagnosed with spina bifida occulta.  Yet, the Board notes that, after each incident, X-rays were negative.  

Further, in the March 1983 discharge examination, the physician noted that the Veteran's spine and other musculoskeletal systems were normal.  Therefore, the service treatment records do not show a chronic low back disorder.  While she had low back complaints, the medical evidence indicates that it resolved without chronic residuals identified. 

Post-service medical evidence does not show low back complaints for several years after discharge.  Specifically, in a March 1989 private treatment record, the Veteran reported a two-day history of low back pain after working at a machine at her workplace.  The initial diagnosis was right lumbar paraspinal strain, possibly L5 facet syndrome.  In a contemporaneous X-ray report, a private physician found straightening of the normal lordotic curvature.  The physician indicated that this lordotic change could be position, but also could indicate muscle spasm.  The physician noted no osseous abnormalities.  

This is the first recorded symptomatology related to a low back disorder, coming some 6 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite her contentions to the contrary.    

Specifically, private treatment records dated March 1989 through mid-April 1989 indicate further treatment for a diagnosed lumbar strain.  In an April 1989 private treatment record, the Veteran reported that she felt fully recovered and wished to return to work.  The private physician reported that the lumbar strain was resolved.  

In late April 1989, the Veteran indicated that she had again hurt her back.  She reported pain radiating down her legs.  In a subsequent treatment record, a private physician diagnosed lumbar strain with radicular pain on the right leg.  At no time did the Veteran attribute her low back symptoms to active duty.

In July 1989, the private physician evaluated and examined the Veteran as a result of "complaints [the Veteran] reports to have occurred through the development of her work environment."  In detailing her in-service medical history, she told the private physician that she experienced an episode of pulled muscles in the low back region during basic training.  She indicated that she was treated with Motrin and resumed normal activities within three days with complete resolution.  

The Veteran also reported that she was involved in an automobile accident in February 1983 and was treated at the Army hospital with a soft collar, released and confined to barracks for 72 hours.  After the end of her confinement to quarters, she reported experiencing severe spinal and leg spasms, resulting in a fall down two steps.  She indicated that she was taken to the hospital where she was placed in light traction.  She stated that she could not recall how long she was in the hospital but believed that it was for two weeks.  She stated that, after six weeks, she experienced total resolution of her back disorder without residuals.  

The Veteran also reported that she incurred mid-back pain due to a workplace incident in March 1989.  Specifically, she indicated that, as she was trying to operate a machine at work, she found herself in a bent, slightly twisted position with her right hand above her head and her left hand reaching to pull an object out of the machine.  She stated that, at that time, she incurred mid-back pain.  

After a physical examination and a review of the post-discharge treatment records, the July 1989 private physician wrote that the Veteran's condition was suggestive of thoracic and lumbosacral strain with associated paravertebral muscle spasms in both areas of the spine with progressive extension into the lower cervical spine.  The private physician also indicated that it was within a reasonable medical probability that the condition was actually systemic lupus erythematous, a non-industrial condition.

This evidence indicates that the Veteran did not have continuity of symptomatology.  According to her own statements, which have high probative value as they were offered in order to receive medical treatment, she had complete resolution of her in-service back symptoms and had no further problems until she injured her back at work.  Moreover, it does not support a medical nexus because the physician attributed the Veteran's complaints to a non-orthopedic disorder.

Next, in an October 1989 orthopedic/legal evaluation regarding the Veteran's March 1989 injuries, she indicated to a private physician that she experienced a single episode of back pain during service.  She again reported onset of back pain symptomatology after a March 1989 workplace incident involving a machine.  She reflected that she currently had low back pain with occasional right thigh pain.  In reviewing the evidence, the private physician noted that a recent CT-scan and a recent lumbar myelogram showed no evidence of lumbar disc herniation.  The diagnosis was a subacute lumbar strain.  

Having reviewed the evidence, the October 1989 private physician stated that the bending, pulling, and lifting experienced by the Veteran in March 1989 while working at a machine would represent reasonable causation for an acute lumbar sprain and that industrial causation did appear reasonable.  

Next, in an April 1990 private treatment record, the Veteran reported immediate onset of low back pain following a workplace accident in March 1989.  She stated that she currently experienced low back pain with some radiation up her back and into her right buttock.  After a review of the records, the private physician diagnosed chronic lumbar sprain.  Having reviewed the evidence, the private physician indicated that the bending, lifting and reaching as occurred in the March 1989 accident represented reasonable industrial causation for a lumbar strain.

Again, neither the October 1989 nor the April 1990 evidence supports a finding of continuity, as the Veteran reported a single episode of back pain in service and nothing else until the March 1989 work-place injury.  In addition, the physicians attributed the low back symptoms to the post-service injury.

Next, in a March 1991 neurologic medical legal evaluation, the Veteran indicated that she injured her low back muscles during boot camp.  She stated that she had no residual difficulties resulting from this injury.  She also stated that she experienced pulled muscles in both the upper and lower extremities after a 1983 automobile accident.  She related that she had experienced a complete recovery without residual.  

The Veteran reported that she twisted her back while operating a machine in March 1989 resulting in pain symptomatology.  After a physical examination, the private osteopathic physician diagnosed a chronic lumbosacral strain superimposed upon multilevel bulging discs (L3-4, L4-5, L5-S1) and moderate deteriorating syndrome.

After a review of all the post-discharge treatment records, an interview with the Veteran and the examination, the osteopathic physician stated that the Veteran was injured during the performance of her usual and customary occupational activities n March 1989.  During that incident, she injured her back, causing the current objective and subjective symptomatology.  He opined that the Veteran had remained temporarily and totally disabled except for a brief one-week period after the accident.  This opinion clearly attributed the Veteran's low back complaints to a post-service work-related injury.

In June 1991, the Veteran reported that she experienced pain in the low back since an in-office incident earlier that month.  Specifically, she indicated that she was working as a collection agent, sitting at her desk for long periods of time.  She related that she first noticed back pain in early June 1991 and that the pain had progressed from there.  The diagnosis was lumbar intervertebral disc displacement, lumbago, lumbar segment dysfunction, lumbosacral radiculopathy, and lumbar myaglia/mytosis.  

This evidence does not support a claim for service connection because the Veteran related the symptomatology to another work-related injury, and made no mention of service.

Subsequent medical records indicate treatment for back pain after a fall in January 1995.  Of note, in an April 1996 Social Security Disability evaluation, the Veteran reported that, previous to the January 1995 injury, she had experienced a work-related low back injury in approximately 1992.  This evidence does not support the claim because she did not indicate experiencing continuous low back disorder symptomatology since service.  Rather, the records attribute her complaints to the post-service fall.

In a January 1998 letter, a private physician reported that the Veteran had slipped and fallen on muddy, broken concrete on the side of her trailer in January 1995.  The physician noted that she had landed on her back, neck, and right hip, and since that time had persistent pain in those areas.  A November 1995 MRI report showed protrusion of a degenerated L4-5 disc.  

Having reviewed the evidence, the physician opined that the conditions, for which the Veteran was being treated, including a low back disorder, were wholly caused by her fall in January 1995.  This evidence does not support her claim because it establishes a medical nexus between her low back complaints and a post-service fall.

Next, in an October 2001 VA treatment record, the Veteran reported experiencing chronic low back pain since being assaulted by her former fiancé nine days prior to examination.  In a November 2001 VA treatment record, she reported experiencing chronic back problems since the October 2001 assault.  She also reported having back problems since the 1989 on-the-job injury and that she reinjured herself in the January 1995 falling accident.  In a January 2003 VA treatment record, she Veteran stated that she experienced a back injury that required traction of her legs during service.  She did not mention any symptomatology after service.  

In sum, having reviewed this record of evidence, the Board finds that the Veteran did not experience continuous low back disorder symptomatology since discharge from service.  As noted above, post-service low back disorder symptomatology was not reported until March 1989, following a workplace injury.  

In treatment records throughout the record of evidence, the Veteran and multiple private health care providers indicated that she experienced no residuals of any in-service injury following discharge and that onset of back pain symptomatology began after the March 1989 workplace accident.

Moreover, the Board finds that the Veteran's current lumbar spine disorder is unrelated to service.  In addition to the evidence outlined above from the late 1980s to the early 2000s, which attributed the Veteran's low back symptoms to multiple post-service injuries (work accident, home fall, assault), she underwent a VA examination to address the medical nexus issue.

In a September 2005 VA medical examination report, a VA examiner reported reviewing the claims file prior to examination.  During an interview, the Veteran indicated experiencing multiple back pains during active duty from 1980 and 1983.  She reported that she had severe pain throughout almost all the joints in her body.  During physical examination, to include limitation of motion studies, the examiner noted that the Veteran complained of pain throughout the entire examination.  

Tenderness was noted diffusely throughout the entire back.  In reviewing an MRI report, the VA examiner noted a herniated disk at L4-L5, with degenerative changes.  Neurological testing showed no abnormality in motor skills.  The diagnosis was lumbosacral spine herniated disk L4-L5 with degenerative disk disease.  

After a review of the evidence, the examiner noted that the pain symptomatology complained of by the Veteran during examination involved all of her joints, not simply the lumbar spine.  The examiner reflected that the Veteran had previously been diagnosed with arthralgia, similar to fibromyalgia.  The examiner reported that it was not likely that the fibromyalgia was secondary to service connection. 

Moreover, the VA examiner noted that the Veteran had experienced back trauma after discharge from service, including an incident of domestic violence during which she was thrown against a wall.  The examiner indicated that this would have added to any problems she might have had with her back.  Therefore, because of the history and the distribution of pain, the examiner found it not likely that the back pain felt by the Veteran was secondary to service connection.  

The Board considers that the term "secondary to service connection" used by the examiner not as a legal term of secondary service connection but rather as a term meaning no related to service.  Considering the opinion and rationale put forth by the examiner, the Board finds that it is apparent that the examiner was stating that the Veteran's back disorder was not related to service.  

Considering the review of the claims file, the medical examination, and the opinion based on the clinical record, the Board finds the September 2005 VA examiner's opinion regarding the potential nexus between the Veteran's low back disorder and service is of probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

As noted above, the record also contains several medical opinions indicating a nexus between the Veteran's low back symptomatology and post-service injuries rather than an in-service injury.  For example, in October 1989, a private physician, having diagnosed an acute lumbar strain, reported that the bending, pulling, and lifting experienced by the Veteran at the time of the March 1989 workplace accident would represent reasonable causation for an acute lumbar sprain and that industrial causation did appear reasonable.  

Moreover, in April 1990, a private physician found that the that the bending, lifting and reaching as occurred in the March 1989 accident represented reasonable industrial causation for a lumbar strain.  In March 1991, a private physician, having reviewed the record and diagnosed a lumbosacral strain with multilevel bulging discs, found that the Veteran was injured during the performance of her usual and customary occupational activities in March 1991, causing the then current objective and subjective symptomatology.  

Further, in January 1998, a private physician wrote that the Veteran's protrusion of a degenerated L4-5 disk was wholly caused by a fall in January 1995.  Therefore, as all the qualified medical opinions indicate that the Veteran's low back disorder was caused by a post-service trauma, the Board finds that her low back disorder is not related to any incident in service.

The Board notes that the only evidence indicating any nexus between a low back disability and service comes from lay statements and testimony offered by the Veteran herself.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the Veteran's statements lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran's recent reports regarding her in-service injuries lack credibility, as they are contradicted by other evidence of record or other statements made by the Veteran.  For example, in a November 2005 statement, she reported that she was placed on 30 days light duty for lumbar strain after a March 1980 incident involving a duffel bag.  The service treatment records indicate that she was returned to duty after six days.  

Regarding the 1980 motorcycle accident, in a November 2005 statement, the Veteran stated that, after the 1980 motorcycle accident, she injured her back and neck.  During the December 2007 Board videoconference hearing, she stated that, during the 1980 motorcycle accident, she injured her low back and hip.  When questioned by her representative, she specifically denied experiencing a neck or cervical spine injury during the accident.  

Moreover, in the November 2005 statement, the Veteran stated that, after this accident, she was placed on three days of quarters restriction followed by two weeks of light duty during which she required a cane to ambulate.  During the December 2007 Board videoconference hearing, she stated that, after the motorcycle accident, she experienced three days of recuperation followed by a full return to duty.  The Board notes that the 1980 service treatment records indicate that she complained of low back pain and right hip pain immediately following the motorcycle accident.  All subsequent treatment resulting from this accident involved treatment for a right hip injury, not a back disorder.  

The service treatment records also indicate that the Veteran was returned to duty three days after the accident.  Subsequent service treatment records contain no indication that she experienced difficulty upon ambulation requiring the use of a cane or other assistive device, especially due to back pain.

Regarding the purported February 1983 automobile accident, in the November 2005 statement, the Veteran reported that, following the accident and the subsequent fall down the stairs, she was placed in traction for a month.  At the December 2007 Board videoconference hearing, she stated that, after the accident and fall, she was hospitalized and put in traction for only a week and half.  She indicated that, within a month of the accident, she had her wedding.  

At the December 2007 VA medical examination report, the Veteran reported that, following the purported February 1983 automobile accident and subsequent falling accident, she had to use a cane and wear a neck brace through the date of discharge.  Regarding the March 1983 service discharge examination report, she stated that she could not bend over completely during the examination.  When asked about the findings of the March 1983 discharge examination, indicating a normal spine and musculoskeletal system, she did not attempt to explain the differences between her account and those recorded by the March 1983 examiner.  

Regarding post-service symptomatology, at the December 2007 Board videoconference hearing, the Veteran stated that she experienced low back pain after discharge from service.  Specifically, she reported that she experienced a great deal of back pain while living with her husband in Germany after service.  As she was pregnant at the time, she reported that she did not contact a doctor for treatment.  Yet, the Board notes that the record contains medical records, written for treatment purposes, prior to the filing of this claim, in which she indicated that she did not experience any residuals of back pain symptomatology since discharge from service.  

Specifically, in July 1989, October 1989 and July 1991, the Veteran stated that she experienced in-service back injuries followed by recovery without residuals.  Moreover, in nearly all the post-service medical records noted above, she indicated that the onset of her post-service low back symptomatology was either in March 1989, after a workplace accident, or January 1995, after a fall by her motor home.  She did not claim that her back disorder was caused by service until she filed her claim.

At the December 2007 VA Board videoconference hearing, the Veteran testified that she believed that her post-service low back injuries aggravated a low back disorder which began during service.  The Board notes that this statement is contrary to the medical evidence of record.  In fact, the Board finds that her recent statements made for compensation purposes, reporting chronic symptomatology of low back disorders during service, followed by post-service symptomatology immediately following discharge, are inconsistent with, and outweighed by, the other evidence of record that includes her own medical histories made for treatment purposes.  

Moreover, as noted above, the Veteran's descriptions of the effects of her in-service low back injuries, to include recuperation times, are inconsistent, giving the impression that she is either a poor historian or, at times, exaggerates for effect.  Finally, the record reflects that, prior to the filing of this claim for service connection; she consistently told medical examiners that her back disorders resulted from post-service injuries.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence).  

For these reasons, the Board finds the Veteran's recent accounts of her in-service back injury, low back disorder symptomatology immediately following discharge from service and a nexus between her current low back disorder and service not to be credible.

As the preponderance of the competent evidence weighs against the claim for service connection for a low back disorder, the benefit of the doubt doctrine is not applicable, and the appeal is denied.  

Cervical Spine Disorder

The Veteran essentially contends that she developed a cervical spine disorder as a result of an in-service motor vehicle accident.  After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a cervical spine disorder.  

Service treatment records reflect no treatment for a neck disorder during service.  In February 1983, the Veteran sought treatment for low back pain following a fall down a set of stairs.  In a March 1983 Report of Medical History, she reported back and neck pain from a February 1983 automobile accident; however, the record does not show treatment for an automobile accident.  Rather, the evidence shows that she was treated for low back pain, not neck pain, when she fell down stairs in February 1983.  A March 1983 discharge examination noted that her spine and other musculoskeletal systems were normal.  

From this record, the Board finds that, even if the Veteran were in an automobile accident during service, service treatment records contain no indication of treatment for a cervical spine disorder and the March 1983 service discharge medical examination report was normal.  Therefore, the Board finds that the service treatment records do not show a chronic cervical spine disorder during service.  

Post-service medical does not show cervical spine complaints for several years after discharge.  In a March 1991 private treatment record, the Veteran reported that she experienced a motor vehicle accident during service in 1983, resulting in pulled muscles in both the upper and lower back.  She indicated that she experienced a complete recovery without residual.  

In January 1995, the Veteran reported injuring her neck, back and right hip in an accident during which she fell on a wet surface.  In a contemporaneous X-ray report, a private physician found no demonstration of fracture or dislocation, and some narrowing of the disk spaces and degenerative changes at C4-C5.  

In April 1996, she reported experiencing pains in the neck stemming from a fall in January 1995.  In July 1996, the private physician noted that a cervical MRI showed a two-millimeter protrusion at C6-7.  Subsequent private treatment records, dated July 1996 through December 1996, indicate treatment for a cervical disorder, status post fall injury.  

This evidence indicates that the Veteran did not have continuity of symptomatology.  According to her own statements, even if she experienced a neck injury in service, she reported that she had a complete recovery and had no further problems until she injured her neck in a January 1995 fall.

Next, in an August 1997 report written for the California Department of Social Services, the Veteran reported experiencing back and neck pain after injuries in 1988 and 1995, respectively.  The private physician diagnosed, in part, chronic neck pain with a history of degenerative disc disease.  This evidence does not support a claim for service connection because she attributed her complaints to post-service injuries.

Next, in a January 1998 letter, a private physician reported that the Veteran slipped and fell on muddy, broken concrete on the side of her trailer in January 1995.  The private physician noted that the Veteran had landed on her back, neck, and right hip, and since that time had experienced persistent pain in those areas.  The physician noted the July 1995 MRI report, showing a two mm protrusion at C6-7.  Having reviewed the evidence, the physician stated that the disorder, for which the Veteran was being treated, including a neck disorder, was wholly caused by her fall in January 1995.

Again, this evidence does not support the claim because it weighs against a finding of continuity of cervical spine symptoms since service.  Moreover, the medical evidence attributed the Veteran's symptoms to her post-service fall.

Next, in an October 2001 VA medical examination report, the Veteran reported being the victim of an assault by her former finance.  She stated that she had experienced neck pain as a result.  In a January 2003 VA treatment record, she stated that she experienced a neck disorder during service.  She also indicated that, in October 2001, she developed neck pain secondary to an act of domestic violence.  She stated that she had a cervical rupture at C7.  

In sum, having reviewed this record of evidence, the Board finds that the Veteran did not experience continuous cervical spine disorder symptomatology since discharge from service.  As noted above, post-service cervical spine symptomatology was not reported until January 1995, following a fall.  In these treatment records, neither the Veteran nor the private health care providers noted that she had experienced continuous cervical spine disorder symptomatology since discharge.

Moreover, the Board also finds that the Veteran's current cervical spine disorder is unrelated to service.  In addition to the evidence outlined above, she underwent a VA examination to address the medical nexus issue.

In a September 2005 VA medical examination report, a VA examiner reported reviewing the claims file prior to examination.  During an interview, the Veteran indicated experiencing multiple back pains during active duty lasting from 1980 and 1983.  She indicated that she had severe pain throughout almost all the joints in her body.  She stated that she had severe cervical pain, worse than the lower back pain.  

During physical examination, to include limitation of motion studies, the examiner noted that the Veteran complained of pain throughout the entire examination.  Tenderness was noted diffusely throughout the entire back.  In reviewing an MRI report, the examiner noted findings consistent with chronic disc disease and small paracentral herniation.  Neurological testing showed no abnormality in motor skills.  The diagnoses included chronic disc disease of the cervical spine.

After a review of the evidence, the VA examiner noted that the symptomatology complained of by the Veteran during examination involved all her joints, not simply the cervical spine.  As reported above, the examiner noted that the Veteran had previously been diagnosed with arthralgia, similar to fibromyalgia, which he found not related to service.

Moreover, the examiner noted that the Veteran had experienced post-discharge neck trauma, including an incident of domestic violence during which she was thrown against a wall.  The examiner indicated that this would have added to any problems she might have had with her neck.  Therefore, because of the history and the distribution of pain, the examiner found it not likely that the neck pain felt by the Veteran due to service.  

Considering the review of the claims file, the medical examination, and the opinion based on the clinical record, the Board finds the September 2005 VA examiner's opinion regarding the potential nexus between the Veteran's cervical spine disorder and service is of probative value in this matter.  See Prejean, 13 Vet. App. at 448 (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

As noted above, the record also contains several treatment records indicating onset of pain after a January 1995 falling accident.  Of note, none of the treating physicians attributed any current neck disorder to service.  Moreover, in a January 1998 letter, a private physician wrote that the Veteran's cervical disorder was wholly caused by a fall in January 1995.  Therefore, as all the medical evidence indicates that the Veteran's cervical spine disorder was caused by something other than an incident in service, specifically post-service trauma, the Board finds that a cervical disorder is not related to any incident in service.

As with the low back disorder, the Board notes that the only evidence indicating any nexus between a cervical spine disorder and service comes from recent lay statements and testimony offered by the Veteran herself.  The Board finds that these statements lack credibility.  See Madden, 125 F.3d at 1481.  In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.

The Board notes that the Veteran's recent reports regarding her in-service injuries lack credibility, as they are contradicted by other evidence of record or other statements made by the Veteran.  For example, in a May 2005 statement, she indicated that she injured both her back and neck in the 1980 initial motorcycle accident.  Yet, at the December 2007 Board videoconference hearing, she indicated that did not injure her neck in that accident.    

Regarding the purported February 1983 automobile accident, in the November 2005 statement, the Veteran reported that, following the accident and the subsequent fall down the stairs, she was placed in traction for a month.  At the December 2007 Board videoconference hearing, she stated that, after the accident and fall, she was hospitalized and put in traction for only a week and half.  She indicated that, within a month of the accident, she had her wedding.  Therefore, her statements about the duration of treatment following the November 2007 accident are inconsistent.  

At the December 2007 Board videoconference hearing, the Veteran reported that, following the February 1983 automobile accident and subsequent falling accident, she had to use a cane and wear a neck brace through the date of discharge.  Regarding the March 1983 service discharge examination report, she stated that she could not bend over completely during the examination.  When asked about the findings of the March 1983 discharge examination indicating a normal spine and musculoskeletal system, she did not attempt to explain the differences between her account and those recorded by the March 1983 VA examiner.  

Regarding post-service symptomatology, at the December 2007 Board videoconference hearing, the Veteran stated that she experienced neck pain after discharge from service.  Specifically, she reported that, after discharge from service in March 1983, she experienced a great deal of neck pain while living with her husband in Germany.  As she was pregnant at the time, she reported that she did not contact a doctor for treatment.  

Yet, the Board notes that the record contains medical records, written for treatment purposes, prior to the filing of this claim, in which the Veteran indicated that she did not experience any residuals of back pain symptomatology since discharge from service.  Specifically, in all treatment records following the January 1995 slip and fall accident, the Veteran stated that she experienced an in-service neck injury followed by recovery without residuals.  

At the December 2007 VA Board videoconference hearing, the Veteran testified that she believed that her post-service neck injury aggravated a neck disorder which began during service.  The Board notes that this statement is contrary to the medical evidence of record.  In fact, the Board finds that her recent statements made for compensation purposes, now reporting chronic symptomatology of cervical spine disorders during service and chronic post-service symptomatology immediately following discharge, are inconsistent with, and outweighed by, the other evidence of record that includes her own medical histories made for treatment purposes and the post-service treatment record.  

Moreover, as noted above, the Veteran's descriptions of the effects of her in-service neck injury, to include recuperation times, are inconsistent, giving the impression that she is either a poor historian or, at times, exaggerates for effect.  Finally, the record reflects that, prior to the filing of this claim for service connection; she consistently told medical examiners that her neck disorder resulted from a post-service injury.  See Cartright, 2 Vet. App. at 25.  

For these reasons, the Board finds the Veteran's recent accounts of her in-service neck injury, chronic cervical spine disorder symptomatology immediately following discharge from service and a nexus between a current cervical spine disorder and service not to be credible.

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a cervical spine disorder, the benefit of the doubt doctrine is not applicable, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal prior to the October 2005 rating decision from which this appeal arises.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service, VA and private treatment records to assist her with her appeal.  

The Board notes that the Veteran contends the service treatment records are not complete as they do not contain any contemporaneous records regarding treatment after a February 1983 automobile accident.  The Board notes that, in her March 1983 service discharge report of her medical history, the Veteran reported experiencing an automobile accident in early February 1983.  Nonetheless, the record contains treatment from that date showing that she fell down stairs, not that she was in a automobile accident.  Therefore, the Board notes that this casts doubt as to whether the accident occurred as the Veteran claimed.  

Yet, if the accident occur, the Board notes that Veteran testified at the December 2007 Board videoconference hearing that she fell down the stairs after the purported automobile accident and was treated at the service medical facility.  Therefore, the Board finds that the record contains sufficient evidence to indicate treatment for a back disorder in February 1983, as specified by the Veteran.  Again, the Board notes that there is no mention of an in-service automobile accident in the record, other than the Veteran's March 1983 report of her own medical history.  

The Board notes that the service treatment records have been maintained since the Veteran's discharge and contain numerous records regarding treatment during her three years of service.  Therefore, the Board finds little evidence to indicate that they were not maintained in the most complete form possible and that any existing records were not included in the file.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (noting that government officials are presumed to have properly discharged their official duties unless clear and convincing evidence indicates otherwise).  

More importantly, as noted above, throughout the record of evidence, medical personnel have indicated that the Veteran's in-service low back and cervical spine disorders healed without residuals.  Significantly, prior to the filing of this claim, the Veteran herself reported experiencing no residuals of the in-service low back and neck injuries.  

As the credible evidence of record indicates that she experienced no residuals from any in-service accident, the Board finds that a further remand to seek the procurement of any further treatment records, if such exist, would serve no useful purpose and would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge in December 2007.  Next, specific VA medical opinions pertinent to the issues on appeal were obtained in September 2005.
	
Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


